Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 9, 2022

                                             No. 04-22-00001-CV

                                     IN RE Jordan HOPPE, Relator(s)

                                             Original Proceeding 1

                                                    ORDER

        On January 4, 2022, relator filed a petition for writ of mandamus. On January 14, 2022,
the real party in interest filed a response. After considering the petition, the appendix, and the
response, this court concludes relator has not shown herself to be entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 9, 2022.



                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CI-02605, styled In the Interest of M.H. and A.H., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.